Title: To George Washington from James Clinton, 19 November 1780
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany Novr 19th 1780
                        
                        In my last of the 12th inst. I had the Honor to inform your Excellency that Col. Weissenfels had marched for
                            Fort Schuyler, and proceeded as far as the little Falls, where the Ice has obliged him to collect Teams to transport his
                            Baggage by Land; but the Provision which had previously been sent on with a Detatchment under Captain Dunscomb,
                            fortunately arrived at the Garrison safe before the River closed. But as the roads will require considerable repairs, the
                            Colonel in all probability has not reached the Fort yet.
                        As the Time of Service for which the Levies have been inlisted will expire by the first and middle of next
                            Month, it is necessary that proper Steps should be taken to have them replaced as speedily as possible. It will
                            require three hundred Men to keep a Line of Communication open between Schenectady and Fort Schuyler, and maintain those
                            necessary intermediate Forts, which otherwise must be evacuated. Col. Gansevoort I have stationed at Saratoga &
                            Fort Edward to the Security of the northern Fronteir.
                        We have not yet been able to procure any Quantity of Provision, altho’ the State-Agent
                                flatters me with the Arrival of a Drove of Cattle in a few Days But we are so
                            deeply indebted to the Inhabitants both for Beef and Flourr that I can expect but a temporary Relief from it. However at
                            all events I am determined to throw a full Proportion of them into the Garrison as soon as they arrive. I am with the most
                            perfect Respect Your Excellency’s Most obedient and Humble Servant
                        
                            James Clinton
                        
                    